Citation Nr: 1139325	
Decision Date: 10/24/11    Archive Date: 11/07/11	

DOCKET NO.  07-21 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a cerebrovascular accident, with residual problems, including walking, balance, and vision, claimed as secondary to migraine headaches and/or service-connected diabetes mellitus.  

4.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969, and from December 1969 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2007, November 2008, February 2010, and December 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the disabilities at issue, as well as the Veteran's potential entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, or on account of housebound status.  

In that regard, it is contended that the Veteran's current migraine headaches are the result of a head injury or injuries sustained during his periods of active military service.  Further contended is that the Veteran's hypertension is in some way causally related to service-connected diabetes mellitus.  Cerebrovascular accidents, it is contended, are the result either of the Veteran's migraine headaches, or in some way causally related to service-connected diabetes mellitus.  Finally, it is contended that, due to impairment resulting from the Veteran's various service-connected disabilities, he is in need of the aid and attendance of another person and/or housebound status.  

In that regard, a review of the record discloses that, on a number of occasions in service, the Veteran complained of headaches.  However, at the time of a service separation examination in January 1992, the Veteran denied any problems with "frequent or severe headaches."  A neurologic evaluation conducted as part of the Veteran's service separation examination was entirely within normal limits, and no pertinent diagnosis was noted.  

The Board observes that, since the time of the Veteran's discharge from service, he has on more than one occasion received a diagnosis of migraine headaches.  However, the exact origin of those migraine headaches remains in question.  More specifically, following a VA examination in November 2009, two somewhat contradictory opinions were offered, one attributing the Veteran's headache disorder to his period of active military service, with the other attributing that headache disorder to hypertension.  Under the circumstances, the Board is of the opinion that an additional, clarifying VA examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection for migraine headaches.  

Turning to the issues of service connection for hypertension and the residuals of cerebrovascular accident(s), the Board observes that, following a VA examination in February 2007, the examiner offered his opinion that the Veteran's hypertension was "less likely than not" secondary to diabetes mellitus.  However, as a rationale for his opinion, the examiner indicated that the Veteran exhibited no findings of retinopathy or nephropathy, both of which were early signs of microvascular complications of diabetes mellitus.  As further rationale, the examiner indicated that microvascular complications resulting in elevation of blood pressure represented a late manifestation of diabetes mellitus, occurring at least one decade, or early during the second decade, from the onset of diabetes mellitus.  Significantly, pertinent evidence of record is to the effect that the Veteran currently suffers not only from hypertensive retinopathy, but also at least some degree of diabetic retinopathy.  Moreover, during the course of a recent VA examination in September 2010, it was noted that, at the time of the Veteran's second cerebrovascular accident in December 2008, there was present not only "markedly elevated blood pressure," but also microhemorrhages.  Significantly, while at present, opinions have been offered regarding the causal relationship between the Veteran's service-connected diabetes mellitus and his hypertension/cerebrovascular accidents, no opinion has yet been rendered as to whether the Veteran's hypertension and/or residuals of cerebrovascular accident(s) have been aggravated by his service-connected diabetes mellitus.  Such an opinion is necessary prior to a final adjudication of the Veteran's claims for service connection.

Finally, and as noted above, the Veteran contends that, as a result of impairment resulting from his various service-connected disabilities, he is in need of the regular aid and attendance of another person and/or housebound status.  However, in light of the additional development necessary regarding the Veteran's current claims for service connection, the issue of entitlement to special monthly compensation will be held in abeyance pending adjudication of those claims.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2011, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA cardiovascular and neurologic examinations in order to more accurately determine the exact nature and etiology of his current hypertension, migraine headaches, and residuals of cerebrovascular accident(s).  To the extent possible, these examinations should be conducted by examiners who have not previously seen or examined the Veteran.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims. 

As regards the requested examination(s), all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed. 

Following completion of the cardiovascular examination, the examiner should specifically comment  as to whether the Veteran's hypertension has at least as likely as not been aggravated (which is to say, undergone a permanent increase in severity beyond natural progress) by the Veteran's service-connected diabetes mellitus.  

Following completion of the neurologic examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable migraine headaches, and, if so, whether those headaches at least as likely as not had their origin during the Veteran's period or periods of active military service.  

Should it be determined that the Veteran does, in fact, suffer from chronic migraine headaches, but that such headaches did not have their origin during his active military service, and should it be determined that the Veteran's hypertension has, in fact, been aggravated by his service-connected diabetes mellitus, an additional opinion is requested as to whether the Veteran's headaches are the result of or aggravated his hypertension.  

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In that regard, a notation to the effect that this record review has taken place must be included in the examination reports.

3.  The RO/AMC should then readjudicate the Veteran's claims.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in December 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




